Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-2, 9, 12-14, 16-17, 19-20, 22-23, 30-31, 39-42, 44, 46, 48-49, 51 and 52 are pending in the application. Claims 1-2, 9, 12-14, 16-17, 19-20, 22-23, 44, 48, and 51-52 are under examination in the application. 
The following rejections are either newly applied, as necessitated by amendment, or are reiterated. They constitute the complete set being presently applied to the instant Application. Response to Applicant’s arguments follow. This action is FINAL.

The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-14, 16-17, 19-20, 22-23, and 48 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among Groups I and Group II as set forth in the Office action mailed on 12/10/2014 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Although claim 49 was identified as part of Group I, the claim depends from cancelled claim 47, which had claimed a different probe. Therefore, claim 49 is not rejoined and remains withdrawn because the claim does not require all the limitations of an allowable product claim.

Claim Objections
Claims 13, 19, and 20 are objected to because of the following informalities:  inconsistency of terms within the claim(s). 
Claim 13, 19, 20 recites the limitation "the target nucleotide molecule" in line 5.  However, line 3 recites “a target nucleic acid molecule”. For consistency within the claim(s), the .
Appropriate correction is required.


New Grounds of Rejection: Necessitated by Amendment
Claim Rejections - 35 USC § 112
Claims 13-14, 16-17, 19-20, 22-23, and 48 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 13, 19, 20, and 22 recite “under substantially isothermal conditions”. However, the scope of “under substantially isothermal conditions” is unclear. The specification states a “substantially isothermal condition is “meant at a single temperature or within a narrow range of temperatures that does not vary significantly. In one embodiment, a reaction carried out under substantially isothermal conditions is carried out at a temperature that varies by only about 1-5 C (e.g., varying by 1, varying by 1,2, varying by 1, 2,3, varying by 1, 2, 3,4, or varying by 1, 2, 3, 4, or5 degrees). In another embodiment, the reaction is carried out at a single temperature within the operating parameters of the instrument utilized” (page 8). Although the specification recites different embodiments, the scope of “varies by only about 1-5 C” is unclear. Does the applicant intend the temperature to vary by only 1-5 C or about 1-5 C?
	Claims 14 and 16-17 depend from claim 13, so it inherits the deficiencies of the claim.




Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. As currently recited, it is unclear what action is required to be performed by the practitioner. The claim currently recites a preamble (The method of claim 13) with a transitional phrase (further comprising) with no active steps. 
The practitioner is encouraged to amend “the use of an amplification rate modifier” to “using an amplification rate modifier” or an appropriate alternative.

Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. As currently recited, it is unclear what action is required to be performed by the practitioner. The claim currently recites a preamble (A method of using the probe of claim 1) with an intended use (to detect a target nucleic acid molecule in a NEAR reaction) with no active steps. MPEP 2111.03 contains information regarding transitional phrases.
	The applicant is encouraged to amend the claim to: “A method comprising using the probe of claim 1 to detect a target nucleic acid molecule in a NEAR reaction.” or an appropriate alternative. 

	Claims 13, 19, and 20 recite “detecting a signal specific for oligonucleotide probe hybridization to the target”. As currently recited, the scope of the claim is unclear. Does the 
	The applicant is encouraged to amend the claim to recite “detecting a signal specific for the non-amplifiable detectable polynucleotide probe of claim 1”.
	Claims 14 and 16-17 depend from claim 13, so it inherits the deficiencies of the claim.
	Claim 23 depends from claim 22, so it inherits the deficiencies of the claim.

	Claims 13 and 19 recite the limitation "the sample" in line 11.  There is insufficient antecedent basis for this limitation in the claims. The applicant is encouraged to amend the claims to “a sample” or an appropriate equivalent.
	Claims 14 and 16-17 depend from claim 13, so it inherits the deficiencies of the claim.

Claim 16 recites “determining the amount of nucleic acid molecule present”. However, it is unclear if the nucleic acid molecule is intended as the target nucleic acid or any nucleic acid.   
The specification defines “quantity threshold method” as “providing an estimate of quantity based on either exceeding or not exceeding in quantity a comparative standard” and “semi-quantitative” as “providing an estimate of quantity based on either exceeding or not exceeding in quantity a comparative standard”.
The applicant is encouraged to amend the claim to recite “The method of claim 13, further comprising determining the amount of at least one nucleic acid molecule present in a biological sample by a semi-quantitative and/or quantity threshold method prior to amplification”.


	Claim 22 recites the limitation "the target nucleotide molecule" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The applicant is encouraged to amend the claim to “a target nucleotide molecule” or an appropriate equivalent.
	Claim 22 recites the limitation "the test sample" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The applicant is encouraged to amend the claim to “a test sample” or an appropriate equivalent.
	Claim 23 depends from claim 22, so it inherits the deficiencies of the claim.

Claim 23 is indefinite because a Markush grouping is a closed grouping of alternatives. Here, the grouping is not a closed grouping to be selected from because the group recites “or”.
The applicant is encouraged to amend the claim to recite “wherein the test sample comprises a pathogen selected from the group consisting of a virus, a bacteria, a yeast, and a fungus.”. MPEP 2173.05(h)(I) and MPEP 2117 provide guidance on proper Markush groups.

Response to Arguments
The following is a response to the applicant arguments/remarks dated 09/22/2021.

Objections
The objections to the drawings and specification have been withdrawn, as the applicant has filed amendments (09/22/2021) to the specification to remove color references within the specification.

112(a)
	As the applicant has cancelled claim 50, the rejection of claim 50 under 112(a) is withdrawn.

112(b)
	The rejection of claims 1-2, 4-5, 8-9, 44, and 50-52 under 112(b) as set forth in the prior action, section 9 are withdrawn. The applicant has cancelled claims 2, 8, and 50. The applicant has also amended the claims to indicate that the polymerase-arresting molecule is incorporated into the polynucleotide and amended claim 51 to overcome the antecedent basis rejection of “the target”. 
However, instant claims 13-14, 16-17, 19-20, 22-23, 46, and 48 are rejected under 112(b) in section 8 above.

102
	As the applicant has amended claim 1 to recite the polynucleotide arresting molecule is selected from the group consisting of a polynucleotide adduct, 2’OMe RNA amidite, and thymidine glycol, Bazar does not anticipate the claim as Bazar teaches spacer C3. Therefore, the 102 rejection of claims 1 and 2 are withdrawn, and the rejection of claims 4 and 8 have been withdrawn because the applicant has cancelled the claims.

103

The remarks assert that Bazar teaches away from substitution of a C3 spacer with anything other than an AP site, as the probes of Bazar require cleavage (page 14, second full para). The remarks also assert that one of ordinary skill in the art would not replace the C3 spacer of Bazar with a polynucleotide adduct, 2’OMe RNA amidite, or thymidine glycol (page 14-second full para-page 15 first full para). The applicant’s remarks are considered persuasive because Bazar teaches that the probes comprise the propanyl C spacer, which is cleaved by endonuclease IV (para 0089 and 00095-0097). It would not have been obvious for a person of ordinary skill in the art to modify Bazar to substitution a C3 spacer with a polynucleotide adduct, 2’OMe RNA amidite, or thymidine glycol because Bazar teaches the probes were designed for cleaving the propanyl C3 spacer with endonuclease IV. The ordinary artisan would not have been motivated to try to cleave a probe at a polynucleotide adduct, 2’OMe RNA amidite, or thymidine glycol. Therefore, the 103 rejections of claims 9, 44, and 50-52 are withdrawn.

Conclusion
Claims 1, 2, 9, 12, 44, and 51-52 are allowable.
Claims 13, 19, and 20 are objected to.
Claims 13-14, 16-17, 19-20, 22-23, and 48 are rejected.
Claims 30-31, 39-42, 46, and 49 are withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634